Citation Nr: 1817775	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-36 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with secondary panic disorder without agoraphobia, alcohol, and cannabis dependence in remission.

2. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran, Wife


ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Detroit, Michigan.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript is of record. 

The Board notes that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). At the October 2017 hearing the Veteran testified he retired from employment due to physical and mental reasons, including his service-connected PTSD disability.  Therefore, the Board finds that the issue of entitlement to a TDIU has been raised by the record and will be addressed below.
  
The appeal is REMAND to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the file shows there are outstanding records which need to be obtained.  First, at the October 2017 hearing the Veteran testified at that he has been receiving treatment at the Macomb County Veterans Center (Vet Center) since 2013.  While there are some letters from the Vet Center in the file, medical treatment records which formed the basis of the letters are not in the file. These records should be obtained and associated with the claim file.

Further, the Veteran indicated that he was seen at Vocational Rehabilitation Employment services; however there is only one letter dated April 2013 and no other Vocational Rehabilitation records on file.  Any outstanding Vocational Rehabilitation records should be obtained.  

Moreover, the Veteran testified that he applied for disability benefits for his service-connected PTSD from the Social Security Administration (SSA).  SSA records are not of record; these should be obtained.  

As to TDIU, as noted in the introduction section above, the issue of TDIU is part of the present appeal.  See  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the matter should be remanded to the AOJ for adjudication of the issue, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. Obtain any treatment records from the Macomb County Veterans Center (Vet Center) regarding the issue of PTSD and TDIU for the appeal period.  (It is noted the appeal period starts in April 2012).  

2. Request and associate with the record the Veteran's Vocational Rehabilitation folder.

3. Ask the Social Security Administration to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claim file.

4. Provide the Veteran with appropriate notice of VA's duties to notify and to assist as to how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

5. Thereafter, conduct any additional development deemed necessary to determine the impact of his service-connected disabilities (PTSD and arteriosclerotic heart disease) on employability and adjudicate the issue of entitlement to TDIU pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).
	
If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




